

 
 
Exhibit 10.3



CHANGE IN CONTROL
AGREEMENT


        AGREEMENT by and between Lexmark International, Inc., a Delaware
corporation, with its principal place of business in Fayette County, Kentucky
(the "Company"), and [NAME] (the "Executive"), dated as of [DATE].


The Board of Directors of the Company (the "Board") has determined that it is in
the best interests of the Company and its shareholders to assure that the
Company will have the continued dedication of the Executive, notwithstanding the
possibility, threat or occurrence of a Change in Control (as defined below) of
the Company.  The Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change in Control and to encourage the
Executive's full attention and dedication to the Company currently and in the
event of any threatened or pending Change in Control, and to provide the
Executive with compensation and benefits upon a Change in Control which ensures
that the compensation and benefits expectations of the Executive will be
satisfied and which are competitive with those of comparable corporations.  In
consideration of the rights and benefits accruing to each party under this
Agreement, the Company and the Executive hereby agree to terminate the Change in
Control Agreement entered into by the parties on [DATE], each thereby
relinquishing all rights and benefits and terminating the duties and obligations
pursuant to such agreement.  Therefore, in order to accomplish these objectives,
the Board has caused the Company to enter into this agreement (the "Agreement").
 
        NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:


1.           Certain Definitions.


(a)           "Act" shall mean the Securities Exchange Act of 1934, as amended.


(b)           "Change in Control Period" shall mean the period commencing on the
date hereof and ending on the second anniversary of the date hereof; provided,
however, that commencing on the first anniversary of the date hereof, and on
each annual anniversary thereafter (such date and each annual anniversary
thereof shall be hereinafter referred to as the "Renewal Date"), unless
previously terminated, the Change in Control Period shall be automatically
extended so as to terminate two years from such Renewal Date, unless at least 60
days prior to the Renewal Date the Company shall give notice to the Executive
that the Change in Control Period shall not be so extended.


(c)           "Effective Date" shall mean the first date during the Change in
Control Period on which a Change in Control (as defined in Section 2)
occurs.  Anything in this Agreement to the contrary notwithstanding, if a Change
in Control occurs and if

 
 
 

--------------------------------------------------------------------------------

 

the Executive's employment with the Company is terminated within 12 months prior
to the date on which the Change in Control occurs, and if it is reasonably
demonstrated by the Executive that such termination of employment (i) was at the
request of any potential buyer or potential buyer’s representative in
contemplation of a Change in Control or (ii) otherwise arose in connection with
or anticipation of a Change in Control, then for all purposes of this Agreement
the "Effective Date" shall mean the date immediately prior to the date of such
termination of employment.


(d)           "Proposed Change in Control" means:


(i)           the commencement of a tender or exchange offer by any third person
(other than a tender or exchange offer which, if consummated, would not result
in a Change in Control) for 30% or more of the combined voting power of the
Company's then outstanding securities;


(ii)           the execution of an agreement by the Company, the consummation of
which would result in the occurrence of a Change in Control;


(iii)           the public announcement by any person (including the Company) of
an intention to take or to consider taking actions which if consummated would
constitute a Change in Control; or


(iv)           the adoption by the Board, as a result of other circumstances,
including circumstances similar or related to the foregoing, of a resolution to
the effect that, for purposes of this Agreement, a Proposed Change in Control
has occurred.


(e)           "Subsidiary" shall mean any entity that is directly or indirectly
controlled by the Company or any other entity in which the Company has a
significant equity interest, as determined by the Board.


(f)           For purposes of this Agreement, the terms “terminate,”
“terminated” or “termination of employment,” and variations thereof, as used in
this Agreement, are intended to mean a separation from service or termination of
employment that constitutes a “separation from service” under Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”).


2.           Change in Control.  For the purpose of this Agreement, a "Change in
Control" shall mean the occurrence of any of the following events:


(a)           a majority of the members of the Board at any time cease for any
reason other than due to death or disability to be persons who were members of
the Board twenty-four months prior to such time (the "Incumbent Directors");
provided that any director whose election, or nomination for election by the
Company's stockholders, was approved by a vote of at least a majority of the
members of the Board then still in office who are Incumbent Directors shall be
treated as an Incumbent Director;

 
 
2 

--------------------------------------------------------------------------------

 



(b)           any "person," including a "group" (as such terms are used in
Sections 13(d) and 14(d)(2) of the Act, but excluding the Company, its
Subsidiaries, any employee benefit plan of the Company or any Subsidiary,
employees of the Company or any Subsidiary or any group of which any of the
foregoing is a member) is or becomes the "beneficial owner" (as defined in Rule
13(d)(3) under the Act), directly or indirectly, including without limitation,
by means of a tender or exchange offer, of securities of the Company
representing 30% or more of the combined voting power of the Company's then
outstanding securities;


(c)           the consummation of a transaction (i) for the merger or other
business combination of the Company with or into another corporation immediately
following which merger or combination (A) the stock of the surviving entity is
not readily tradable on an established securities market, (B) a majority of the
directors of the surviving entity are persons who (x) were not directors of the
Company immediately prior to the merger and (y) are not nominees or
representatives of the Company or (C) any "person," including a "group" (as such
terms are used in Sections 13(d) and 14(d)(2) of the Act, but excluding the
Company, its Subsidiaries, any employee benefit plan of the Company or any
Subsidiary, employees of the Company or any Subsidiary or any group of which any
of the foregoing is a member) is or becomes the "beneficial owner" (as defined
in Rule 13(d)(3) under the Act), directly or indirectly, of 30% or more of the
securities of the surviving entity or (ii) for the direct or indirect sale or
other disposition of all or substantially all of the assets of the Company; or


(d)            the consummation of a complete liquidation or dissolution of the
Company.


Notwithstanding the foregoing, a "Change in Control" shall not be deemed to
occur in the event the Company files for bankruptcy, liquidation or
reorganization under the United States Bankruptcy Code.


Notwithstanding the foregoing, a "Change in Control" shall not be deemed to have
occurred as a result of any transaction or series of transactions which the
Executive, or any entity in which the Executive is a partner, officer or more
than 50% owner, initiates, if immediately following the transaction or series of
transactions that would otherwise constitute a Change in Control, the Executive,
either alone or together with other individuals who are executive officers of
the Company immediately prior thereto, beneficially owns, directly or
indirectly, more than 10% of the then outstanding shares of common stock of the
Company or the corporation resulting from the transaction or series of
transactions, as applicable, or of the combined voting power of the then
outstanding voting securities of the Company or such resulting corporation.


3.           Employee Benefits During Employment after the Effective Date.


(a)           Incentive, Savings, and Retirement Plans.  For a two year period
following a Change in Control, and provided the Executive is then employed by
the

 
 
3 

--------------------------------------------------------------------------------

 
Company or its Subsidiaries, the Executive shall be entitled to participate in
all incentive, savings and retirement plans, practices, policies and programs
applicable generally to other peer executives of the Company and its
Subsidiaries (including, without limitation, the Company's Stock Incentive Plan,
Senior Executive Incentive Compensation Plan or Incentive Compensation Plan, as
applicable, Savings Plan, and Supplemental Savings and Deferred Compensation
Plan, as and to the extent those plans are in effect from time to time), but in
no event shall such plans, practices, policies and programs provide the
Executive with incentive opportunities (measured with respect to both regular
and special incentive opportunities, to the extent, if any, that such
distinction is applicable), savings opportunities and retirement benefit
opportunities, less favorable, in the aggregate, than the most favorable of
those provided by the Company and its Subsidiaries for the Executive under such
plans, practices, policies and programs as in effect at any time during the
120-day period immediately preceding a Proposed Change in Control or, if more
favorable to the Executive, those provided generally at any time after a
Proposed Change in Control to other peer executives of the Company and its
Subsidiaries.


(b)           Welfare Benefit Plans.  For a two year period following a Change
in Control, and provided the Executive is then employed by the Company or its
Subsidiaries, the Executive and the Executive's eligible dependents, as the case
may be, shall be eligible for participation in and shall receive all benefits
under welfare benefit plans, practices, policies and programs provided by the
Company and its Subsidiaries (including, without limitation, medical,
prescription, dental, vision, disability, salary continuance, employee life,
group life, accidental death and travel accident insurance plans and programs)
to the extent applicable generally to other peer executives of the Company and
its Subsidiaries, but in no event shall such plans, practices, policies and
programs provide the Executive and the Executive's eligible dependents with
benefits which are less favorable, in the aggregate, than the most favorable of
such plans, practices, policies and programs in effect for the Executive at any
time during the 120-day period immediately preceding a Proposed Change in
Control or, if more favorable to the Executive, those provided generally at any
time after a Proposed Change in Control to other peer executives of the Company
and its Subsidiaries.


(c)           Expenses.  For a two year period following a Change in Control,
and provided the Executive is then employed by the Company or its Subsidiaries,
the Executive shall be entitled to receive prompt reimbursement for all expenses
incurred by the Executive in accordance with the most favorable policies,
practices and procedures of the Company and its Subsidiaries in effect for the
Executive at any time during the 120-day period immediately preceding a Proposed
Change in Control or, if more favorable to the Executive, as in effect generally
at any time thereafter with respect to other peer executives of the Company and
its Subsidiaries.  Reimbursement of expenses in accordance with this Section
3(c) shall be made promptly as incurred, and in no event later than December 31
of the year following the year in which such expenses were incurred, and the
amount of such expenses eligible for reimbursement

 
 
4 

--------------------------------------------------------------------------------

 

in any year shall not affect the amount of such expenses eligible for
reimbursement in any other year.


(d)           Fringe Benefits.  For a two year period following a Change in
Control, and provided the Executive is then employed by the Company or its
Subsidiaries, the Executive shall be entitled to fringe benefits, including,
without limitation, tax and financial planning services, in accordance with the
most favorable plans, practices, programs and policies of the Company and its
Subsidiaries in effect for the Executive at any time during the 120-day period
immediately preceding a Proposed Change in Control or, if more favorable to the
Executive, as in effect generally at any time thereafter with respect to other
peer executives of the Company and its Subsidiaries.


(e)           Office and Support Staff.  For a two year period following a
Change in Control, and provided the Executive is then employed by the Company or
its Subsidiaries, the Executive shall be entitled to an office or offices of a
size and with furnishings and other appointments, and to personal secretarial
and other assistance, at least equal to the most favorable of the foregoing
provided to the Executive by the Company and its Subsidiaries at any time during
the 120-day period immediately preceding a Proposed Change in Control or, if
more favorable to the Executive, as provided generally at any time thereafter
with respect to other peer executives of the Company and its Subsidiaries.


(f)           Vacation.  For a two year period following a Change in Control,
and provided the Executive is then employed by the Company or its Subsidiaries,
the Executive shall be entitled to paid vacation, personal days, management
directed time off with pay and sick leave in accordance with the most favorable
plans, policies, programs and practices of the Company and its Subsidiaries as
in effect for the Executive at any time during the 120-day period immediately
preceding a Proposed Change in Control or, if more favorable to the Executive,
as in effect generally at any time thereafter with respect to other peer
executives of the Company and its Subsidiaries.


4.           Termination of Employment after the Effective Date.


(a)           Termination Due to Death or Disability.  The Executive's
employment shall terminate automatically upon the Executive's death after the
Effective Date.  If the Company determines in good faith that the Disability of
the Executive has occurred after the Effective Date (pursuant to the definition
of Disability set forth below), and after any reasonable accommodation
obligations are satisfied, the Company may give to the Executive written notice
in accordance with Section 13(d) of this Agreement of its intention to terminate
the Executive's employment.  In such event, the Executive's employment with the
Company shall terminate effective on the 30th day after receipt of such notice
by the Executive (the "Disability Effective Date"), provided that, within the 30
days after such receipt, the Executive shall not have returned to full-time
performance of the Executive's duties.  For purposes of this Agreement,
"Disability"

 
 
5 

--------------------------------------------------------------------------------

 

shall mean a physical or mental disability that prevents the performance by the
Executive of his duties with the Company lasting (or likely to last, based on
competent medical evidence presented to the Board) for a continuous period of
six months or longer.  The reasoned and good faith judgment of the Board as to
the Executive's Disability shall be final and shall be based on such competent
medical evidence as shall be presented to it by the Executive or by any
physician or group of physicians or other competent medical experts employed by
the Executive or the Company to advise the Board.


(b)           Cause.  The Company may terminate the Executive's employment after
the Effective Date for Cause.  For purposes of this Agreement, "Cause" shall
mean: (i) the willful failure by the Executive to perform substantially the
Executive's duties with the Company or any Subsidiary (other than any such
failure due to physical or mental illness) after a demand for substantial
performance is delivered to the Executive by the executive to which the
Executive reports or by the Board, which notice identifies the manner in which
such executive or the Board, as the case may be, believes that the Executive has
not substantially performed his duties, (ii) the Executive's engaging in willful
and serious misconduct that is injurious to the Company or any of its
Subsidiaries, (iii) the Executive's making a substantial, abusive use of
alcohol, drugs, or similar substances, and such abuse in the Company's judgment
has affected the Executive’s ability to conduct the business of the Company in a
proper and prudent manner, (iv) the Executive's conviction of, or entering a
plea of nolo contendere to, a crime that constitutes a felony, or (v) the
willful and material breach by the Executive of any of his obligations
hereunder, or the willful and material breach by the Executive of any written
covenant or agreement with the Company or any of its affiliates not to disclose
any information pertaining to the Company or any of its affiliates or not to
compete or interfere with the Company or any of its affiliates.


For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered "willful" unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive's action or omission was in the best interests of the Company.  Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer or
a senior officer of the Company or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company.  The cessation
of employment of the Executive shall not be deemed to be for Cause unless and
until there shall have been delivered to the Executive a copy of a resolution
duly adopted by the affirmative vote of not less than three-quarters of the
entire membership of the Board at a meeting of the Board called and held for
such purposes (after reasonable notice is provided to the Executive and the
Executive is given an opportunity, together with counsel, to be heard before the
Board), finding that, in the good faith opinion of the Board, the Executive is
guilty of the conduct described in any of subparagraphs (i) through (v) above,
and specifying the particulars thereof in detail.

 
 
6 

--------------------------------------------------------------------------------

 

(c)           Good Reason.  The Executive's employment may be terminated by the
Executive after the Effective Date for Good Reason.  "Good Reason" shall mean a
termination of employment by the Executive within 90 days following (i) any
assignment to the Executive of any duties, functions or responsibilities that
are significantly different from, and result in a substantial and material
diminution of, the duties, functions or responsibilities that the Executive has
on the date hereof, (ii) any requirement by the Company that the Executive be
based more than 100 miles from the Executive’s then current location or the
Company headquarters, (iii) any reduction in base salary, (iv) any reduction of
incentive compensation opportunity, using consistent performance goals, (v) a
material reduction in the Executive’s total employee benefits, or (vi) the
failure of the Company to obtain the assumption of the Employment Agreement by
and between the Company and the Executive dated as of [DATE],  or any subsequent
employment agreement in effect immediately prior to the Effective Date
(“Employment Agreement”) by any successor as contemplated by the Employment
Agreement.


(d)           Notice of Termination.  Any termination by the Company for Cause,
or by the Executive for Good Reason, shall be communicated by Notice of
Termination to the other party hereto given in accordance with Section 13(d) of
this Agreement.  For  purposes of this Agreement, a "Notice of Termination"
means a written notice which (i) indicates the specific termination provision in
this Agreement relied upon, (ii) to the extent applicable, sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive's employment under the provision so indicated and
(iii) if the Date of Termination (as defined below) is other than the date of
receipt of such notice, specifies the termination date (which date shall be not
more than 90 days after the giving of such notice).  The failure by the
Executive or the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive or the Company, respectively, hereunder or
preclude the Executive or the Company, respectively, from asserting such fact or
circumstance in enforcing the Executive's or the Company's rights
hereunder.  Notwithstanding the foregoing, a Notice of Termination by the
Executive must be provided to the Company within 90 days of the date the
Executive has actual knowledge of the occurrence of the event or circumstances
described in the definition of Good Reason.


(e)           Date of Termination.  "Date of Termination" means (i) if the
Executive's employment is terminated by the Company for Cause, the date of
receipt of the Notice of Termination, (ii) if the Executive's employment is
terminated by the Company other than for Cause, death or Disability, the date on
which the Company notifies the Executive of such termination, (iii) if the
Executive's employment is terminated by reason of death or Disability, the date
of death of the Executive or the Disability Effective Date, as the case may be,
and (iv) if the Executive’s employment is terminated by the Executive for Good
Reason, 31 days following the date of receipt of the Notice of Termination, or
any later date specified therein, as the case may be, provided that the
Executive does not terminate his employment for Good Reason until the Executive
has given the Company or its successor at least 30 days in which to cure

 
 
7 

--------------------------------------------------------------------------------

 

the event or circumstance set forth in the Notice of Termination and such event
or circumstance is not cured by the 30th day.


5.           Obligations of the Company upon Termination.


(a)  Good Reason; Other Than for Cause, Death or Disability.  If, within 24
months after the Effective Date, the Company terminates the Executive's
employment other than for Cause, death or Disability or the Executive terminates
employment for Good Reason:


(i)           the Company shall pay the Executive the following amounts in a
lump sum in cash as soon as reasonably practicable after the Date of
Termination, provided that, with respect to any portion of the payment at such
time that is neither a “short-term deferral” for purposes of, nor otherwise
exempt from, Code Section 409A, such portion of the payment shall be made on the
60th day after the Date of Termination; provided further that, if the Executive
is a “specified employee” under Code Section 409A, such portion of the payment
shall be delayed until the earlier to occur of the Executive’s death or the date
that is six months and one day following the Executive’s Date of Termination
(the “Six-Month Delay”):


(A)           (1) the Executive's annual base salary on the Effective Date (the
"Annual Base Salary") through the Date of Termination, to the extent not
theretofore paid to the Executive, (2) the Annual Bonus Amount (as defined in
the Executive’s Employment Agreement) with respect to a completed fiscal year to
the extent not theretofore paid to the Executive, and (3) the Pro Rata Share of
the Annual Bonus (as defined below) for the fiscal year in which the Date of
Termination occurs.  "Pro Rata Share of the Annual Bonus" will be equal to the
product of (1) the Annual Bonus, calculated assuming the greater of (x) 100% of
the Company's incentive compensation financial targets (as defined in such
incentive compensation plan) are achieved in such year and (y) the actual
attainment of the Company's incentive compensation financial targets as of the
Date of Termination are achieved in such year, in each case without regard to
personal attainment, and (2) a fraction equal to the number of full and partial
months in such year prior to the Date of Termination over 12 (the sum of the
amounts described in this clause (A) shall be hereinafter referred to as the
"Accrued Obligations"); and


(B) three times the sum of (1) the Annual Base Salary and (2) an amount equal to
100% of the Executive's incentive compensation target (as defined in such
incentive compensation plan), calculated as though the Company

 
 
8 

--------------------------------------------------------------------------------

 

attains its financial targets (without regard to personal attainment) (the sum
of clauses (B) (1) and (B) (2) shall be hereinafter referred to as the "Annual
Compensation").


(ii)           for a period of three years following the Executive's Date of
Termination or such longer period as may be provided by the terms of the
appropriate plan, program, practice or policy, the Company shall continue
benefits to the Executive and the Executive's eligible dependents at least equal
to those which would have been provided to them in accordance with the plans,
programs, practices and policies described in Section 3(b) of this Agreement if
the Executive's employment had not been terminated or, if more favorable to the
Executive, as in effect generally at any time thereafter with respect to other
peer executives of the Company and its Subsidiaries, and their eligible
dependents, provided, however, that if the Executive becomes re-employed with
another employer and is eligible to receive medical or other welfare benefits
under another employer-provided plan, the medical and other welfare benefits
described herein shall be secondary to those provided under such other plan
during such applicable period of eligibility.  Reimbursement of expenses
incurred by Executive pursuant to this Section 5(a)(ii) shall be made promptly
as incurred, and in no event later than December 31 of the year following the
year in which such expenses were incurred, and the amount of expenses eligible
for reimbursement, or in-kind benefits provided, in any year shall not affect
the amount of expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other year, except for any limit on the amount of expenses that
may be reimbursed under an arrangement described in Code Section 105(b).  To the
extent required to comply with Code Section 409A, the full cost of the
continuation or provision of employee benefit plans, programs or arrangements
(other than medical or dental benefit plans) under this Section 5(a)(ii) shall
be paid by Executive until the later of (A) the 60th day following the
Executive’s Date of Termination or (B), if Executive is a “specified employee”
under Code Section 409A, the earlier to occur of Executive’s death or the date
that is six months and one day following Executive’s termination of employment,
and such cost shall be reimbursed by the Company to, or on behalf of, Executive
in a lump sum cash payment, in the case of (A), on the 60th day following the
Executive’s Date of Termination or, in the case of (B), on the earlier to occur
of Executive’s death or the date that is six months and one day following
Executive’s termination of employment;


(iii)           to the extent not theretofore paid or provided, the Company
shall timely pay or provide to the Executive any other amounts or benefits
required to be paid or provided or which the Executive is eligible to receive
under, and in accordance with the terms of, any plan, program, policy or
practice or contract or agreement of the Company and its Subsidiaries (the
amounts and types of benefits described in Sections 5(a)(ii) and (iii) of this
Agreement, without regard to duration, shall be hereinafter referred to as the
"Other Benefits"); and


(iv)           to the extent the Executive has unvested benefits under the
Lexmark Retirement Growth Account Plan, any Supplemental and/or Excess Benefits
Plans and/or the Lexmark Savings Plan, or other unvested benefits under the
plans,

 
 
9 

--------------------------------------------------------------------------------

 


practices, policies and programs described in Section 3(a) of this Agreement,
the Company shall accelerate the vesting of benefits under any such plan,
practice, policy or program or, if such accelerated vesting is prohibited under
applicable laws, the Company shall provide and/or pay the Executive outside any
such plan, practice, policy or program the benefits that would have become
vested if such acceleration of vesting were not prohibited, within 30 days after
the Date of Termination; provided that, to the extent required to comply with
Code Section 409A, such payment shall be made on the 60th day after the Date of
Termination, subject to any required Six-Month Delay.


(b)           Death.  If the Executive's employment is terminated by reason of
the Executive's death within 24 months after the Effective Date, this Agreement
shall terminate without further obligations to the Executive's legal
representatives under this Agreement, other than for payment of Accrued
Obligations and the timely payment or provision of Other Benefits.  Accrued
Obligations shall be paid to the Executive’s estate or beneficiary, as
applicable, in a lump sum in cash within 30 days of the Date of Termination;
provided that, to the extent required to comply with Code Section 409A, such
payment shall be made on the 60th day after the Date of Termination.  With
respect to the provision of Other Benefits, the term Other Benefits as utilized
in this Section 5(b) shall include, without limitation, and the Executive's
estate and/or beneficiaries shall be entitled to receive, benefits at least
equal to the most favorable benefits provided by the Company and its
Subsidiaries to the estates and beneficiaries of peer executives of the Company
and its Subsidiaries under such plans, programs, practices and policies relating
to death benefits, if any, as in effect with respect to other peer executives
and their beneficiaries at any time during the 120-day period immediately
preceding a Proposed Change in Control or, if more favorable to the Executive's
estate and/or the Executive's beneficiaries, as in effect on the date of the
Executive's death with respect to other peer executives of the Company and its
Subsidiaries and their beneficiaries.


(c)           Disability.  If the Executive's employment is terminated by reason
of the Executive's Disability within 24 months after the Effective Date, this
Agreement shall terminate without further obligations to the Executive, other
than for payment of Accrued Obligations and the timely payment or provision of
Other Benefits.  Accrued Obligations shall be paid to the Executive in a lump
sum in cash within 30 days after the Date of Termination; provided that, to the
extent required to comply with Code Section 409A, such payment shall be made on
the 60th day after the Date of Termination, subject to any required Six-Month
Delay.  With respect to the provision of Other Benefits, the term Other Benefits
as utilized in this Section 5(c) shall include, and the Executive shall be
entitled after the Disability Effective Date to receive, disability and other
benefits at least equal to the most favorable of those generally provided by the
Company and its Subsidiaries to disabled executives and/or their eligible
dependents in accordance with such plans, programs, practices and policies
relating to disability, if any, as in effect generally with respect to other
peer executives and their eligible dependents at any time during the 120-day
period immediately preceding a Proposed Change in Control or, if more favorable
to the Executive and/or the Executive's eligible

 
 
10 

--------------------------------------------------------------------------------

 
dependents, as in effect at any time thereafter generally with respect to other
peer executives of the Company and its Subsidiaries and their eligible
dependents.


(d)           Cause; Other than for Good Reason.  If the Executive's employment
shall be terminated for Cause after the Effective Date, this Agreement shall
terminate without further obligations to the Executive other than the obligation
to pay to the Executive (x) the Annual Base Salary through the Date of
Termination and (y) Other Benefits accrued through the Date of Termination, in
each case to the extent theretofore unpaid.  If the Executive voluntarily
terminates employment at any time following the effective date of this
Agreement, excluding a termination for Good Reason, this Agreement shall
terminate without further obligations to the Executive, other than for Accrued
Obligations and the timely payment or provision of Other Benefits accrued
through the Date of Termination.  In such case, all Accrued Obligations shall be
paid to the Executive in a lump sum in cash within 30 days after the Date of
Termination; provided that, to the extent required to comply with Code Section
409A, such payment shall be made on the 60th day after the Date of Termination,
subject to any required Six-Month Delay.


6.           Effect of Change in Control on Incentive Awards.  The effect of a
Change in Control on Incentive Awards granted to the Executive under the
Company's Stock Incentive Plan, or any successor plan (the "SIP") and any Award
Agreement (as defined in the SIP) shall be as provided in the SIP.  Pursuant to
authority granted to the Board under the SIP to amend or modify the SIP and the
Board's approval of this Agreement, the Company shall not be permitted to
substitute Alternative Awards (as defined in the SIP) pursuant to the SIP
without the written agreement of the Executive.  Notwithstanding the foregoing,
if the Company shall terminate the Executive’s employment other than for Cause,
death or Disability or the Executive shall terminate his employment for Good
Reason within 24 months after the Effective Date, the Company shall accelerate
the vesting of Incentive Awards.  In addition, the number of Performance Awards
(as defined in the SIP) that shall be paid to the Executive upon a Change in
Control shall be calculated assuming the greater of (x) 100% of the Company's
target performance objectives (as defined in such Performance Awards) are
achieved over the measurement period or periods and (y) the actual attainment of
the Company's performance objectives from the beginning of the measurement
period or periods through the Change in Control are achieved over the
measurement period or periods.


7.           Non-exclusivity of Rights; Vested and Severance Benefits.  Nothing
in this Agreement shall prevent or limit the Executive's continuing or future
participation in any plan, program, policy or practice provided by the Company
or any of its Subsidiaries and for which the Executive may qualify, nor, subject
to the last sentence of this Section 7, shall anything herein limit or otherwise
affect such rights as the Executive may have under any contract or agreement
with the Company or any of its Subsidiaries.  Amounts which are vested benefits
or which the Executive is otherwise entitled to receive under any plan, policy,
practice or program of or any contract or agreement with the Company or any of
its Subsidiaries at or subsequent to the Date of

11
 

--------------------------------------------------------------------------------

 

Termination shall be payable in accordance with such plan, policy, practice or
program or contract or agreement except as explicitly modified by this
Agreement.  Notwithstanding the foregoing, if the Executive becomes entitled to
receive severance pay under Section 5(a) hereof, such severance pay shall be in
lieu of any severance pay under other contract or agreement, any severance or
separation plan, program or policy of the Company or any of its Subsidiaries to
which the Executive would otherwise have been entitled.


8.           Settlement; Mitigation; Legal Fees and Expenses.


(a)           Full Settlement.  The Company's obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others, except as otherwise required by law.


(b)           No Mitigation Required.  In no event shall the Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to the Executive under any of the provisions of this
Agreement and, except as specifically provided in Section 5(a)(ii), such amounts
shall not be reduced whether or not the Executive obtains other employment.


(c)           Advancement of Legal Fees and Expenses.  The Company agrees to pay
(without duplication) as incurred, to the fullest extent permitted by law, all
legal fees and expenses which the Executive may reasonably incur as a result
of  any contest (regardless of the outcome thereof) by the Company, the
Executive or others of the validity or enforceability of, or liability under,
any provision of this Agreement, the Employment Agreement or any guarantee of
performance thereof (whether such contest is between the Company and the
Executive or between either of them and any third party, and including as a
result of any contest by the Executive about the amount of any payment pursuant
to this Agreement), plus in each case interest on any delayed payment at the
applicable Federal rate provided for in Section 7872(f)(2)(A) of the Internal
Revenue Code of 1986, as amended (the "Code"), subject to any required Six-Month
Delay.  Reimbursement of expenses in accordance this Section 8(c) shall be made
promptly as incurred, and in no event later than December 31 of the year
following the year in which such expenses were incurred, and the amount of such
expenses eligible for reimbursement in any year, shall not affect the amount of
such expenses eligible for reimbursement in any other year.


9.           Reduction of Parachute Payments.


(a)           Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment or distribution by the Company to
or for the benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (a
"Payment") would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code, and (ii) be

 
12 
 

--------------------------------------------------------------------------------

 

subject to the excise tax imposed by Section 4999 of the Code, or any
corresponding provision of any subsequent Internal Revenue Code, as the same may
be amended from time to time, (the "Excise Tax"), then such Payment shall be
reduced to the Reduced Amount (as defined below).


(b)           The “Reduced Amount” shall be either (x) the largest portion of
the Payment that would result in no portion of the Payment being subject to the
Excise Tax or (y) the largest portion, up to and including the total, of the
Payment, whichever amount, after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in the Executive’s receipt, on
an after-tax basis, of the greater amount of the Payment notwithstanding that
all or some portion of the Payment may be subject to the Excise Tax. If a
reduction in payments or benefits constituting “parachute payments” is necessary
so that the Payment equals the Reduced Amount, unless otherwise determined by
the Company no later than two (2) days prior to the consummation of the Change
of Control, the reduction shall occur in the manner that results in the greatest
economic benefit to Executive as determined in this paragraph.  If more than one
method of reduction will result in the same economic benefit, the portions of
the Payment shall be reduced pro rata.


(c)           All determinations required to be made under this Section 9,
including whether a Payment shall be reduced to the Reduced Amount, and the
assumptions to be utilized in arriving at such determination, shall be made by
Deloitte LLP, or such other certified public accounting firm, law firm or
consulting firm (the “Accounting Firm”), as may be designated by the Executive.
The Company shall bear all expenses with respect to the determinations by the
Accounting Firm required to be made hereunder.


(d)           The Accounting Firm shall provide its calculations, together with
detailed supporting documentation, to the Company and the Executive within
fifteen (15) business days after the date on which the Executive’s right to a
Payment is triggered (if requested at that time by the Company or the Executive)
or such other time as requested by the Company or the Executive. If the
Accounting Firm determines that no Excise Tax is payable with respect to a
Payment, either before or after the application of the Reduced Amount, it shall
furnish the Company and the Executive with an opinion reasonably acceptable to
the Executive that no Excise Tax will be imposed with respect to such Payment.
Any good faith determinations of the Accounting Firm made hereunder shall be
final, binding and conclusive upon the Company and the Executive.


10.           Unauthorized Disclosure; Non-Competition; Non-Interference and
Return of Documents.
 
(a)           Unauthorized Disclosure.  During and after the term of the
Executive's employment with the Company and its Subsidiaries, the Executive
shall not, without the written consent of the Board or the General Counsel or
the Chief Executive

 
 
13 

--------------------------------------------------------------------------------

 

 Officer of the Company, disclose to any person (other than an employee or
director of the Company or its affiliates, or a person to whom disclosure is
reasonably necessary or appropriate in connection with the performance by the
Executive of his duties as an executive of the Company) any confidential or
proprietary information, knowledge or data that is not theretofore publicly
known and in the public domain obtained by the Executive while in the employ of
the Company and its Subsidiaries with respect to the Company or any of its
Subsidiaries or affiliates or with respect to any products, improvements,
formulas, recipes, designs, processes, customers, methods of distribution,
operation or manufacture, sales, prices, profits, costs, contracts, suppliers,
business prospects, business methods, techniques, research, plans, strategies,
personnel, organization, trade secrets or know-how of the Company or any of its
Subsidiaries or affiliates (collectively, "Proprietary Information"), except as
may be required by law or in connection with any judicial or administrative
proceedings or inquiry.


(b)           Non-Competition.  During the period of the Executive's employment
with the Company and its Subsidiaries and thereafter for a period of three years
from the Date of Termination, the Executive, regardless of whether such
termination is at the insistence of the Company or the Executive, shall not
engage directly or indirectly in, become employed by, serve as an agent or
consultant to, or become a partner, principal or stockholder of, any
partnership, corporation or other entity which competes with a business
(including any product or service offering of such business) that represents 5%
or more of the aggregate gross revenues of the Company and its Subsidiaries, or
competes with the Company’s solution services or software business, and which is
then engaged in such competition in any geographical area in which the Company
or any of its Subsidiaries is then engaged in such business without first
obtaining written approval from the Company, provided that the Executive's
ownership of less than 1% of the issued and outstanding stock of any corporation
whose stock is traded on an established securities market shall not constitute
competition with the Company or any of its Subsidiaries.  The Company may grant
or deny such approval in its sole discretion.


(c)           Non-Interference.  During the period of the Executive's employment
with the Company and its Subsidiaries and thereafter for a period of three years
from the Date of Termination, the Executive, regardless of whether such
termination is at the insistence of the Company or the Executive, shall not,
directly or indirectly, for his own account or the account of any other person
or entity: (a) disparage, criticize, or otherwise make any derogatory statements
regarding the products and services of the Company or its Subsidiaries or the
Board, officers or employees; (b) solicit, recruit, induce, employ or hire, or
attempt to solicit, recruit, induce, employ or hire, directly or by assisting
others (including but not limited to, any new employer, any employee of the
Company or its Subsidiaries who within six months of that time has been employed
by the Company or its Subsidiaries) any person or entity who or which is at the
time, or within six months of that time has been, employed by or otherwise
engaged to perform services for the Company or its Subsidiaries; or (c) solicit,
interfere with, or otherwise entice or attempt to entice away any person or
entity who or which is a customer or

 
14
 

--------------------------------------------------------------------------------

 

prospective customer of the Company or its Subsidiaries (including a person or
entity who or which is a customer or prospective customer either by direct
contract or relationship with the Company or its Subsidiaries, or who or which
has purchased, leased, or otherwise acquired the Company’s or its Subsidiaries’
products or services from the Company’s or its Subsidiaries’ distributors,
parties for whom the Company is an original equipment manufacturer, dealers or
resellers), a supplier to the Company or its Subsidiaries, or has, within the
previous 36 months, been a customer of or supplier to the Company or its
Subsidiaries.


(d)           Return of Documents.  In the event of the termination of the
Executive's employment with the Company and its Subsidiaries for any reason, the
Executive will deliver to the Company all memoranda, notes, records, drawings,
manuals, or other documents, and all copies thereof including any electronic
information (e.g., e-mails and spreadsheets) or copies, that are in the
possession of the Executive, whether made or compiled by the Executive or
furnished to the Executive by the Company.


(e)           Waiver of Defenses; Enforceability of Covenants.  The Executive
acknowledges and agrees that the covenants contained in this Section 10 (as well
as each sub-section) shall be construed as agreements independent of each other
and of any provision of this or any other contract between the parties hereto,
and that the existence of any claim or cause of action by the Executive against
the Company, whether predicated upon this or any other contract, shall not
constitute a defense to the enforcement by the Company of said covenants.  The
Executive further agrees that the term of the covenants contained in this
Section 10 (as well as each sub-section) and the geographic limitations are
reasonable limits within the context of the Executive’s current or former
activities for the Company.  The Executive therefore waives any defense to
enforcement of these covenants on the grounds that these covenants are not valid
or that the terms of these covenants are not reasonable, but the Executive
expressly does not waive the right to seek a construction of the covenants
themselves.  In the event that any provisions relating to this covenant shall be
declared by a court of competent jurisdiction to exceed the maximum time periods
and/or areas of restriction deemed reasonable and enforceable, the time period
and/or areas of restriction deemed reasonable and enforceable by such court
shall become and thereafter be the maximum time period and/or areas.


(f)           Company’s Right to Obtain an Injunction.  The Executive
acknowledges that the Proprietary Information and the covenants contained in
this Section 10 are extremely valuable to the Company and Executive recognizes
and agrees that the injury the Company will suffer in the event of the
Executive's breach of this Agreement cannot be compensated by monetary damages
alone, and the Executive therefore agrees that the Company, in addition to and
without limiting any other remedies or rights that it may have, either under
this Agreement or otherwise, shall have the right to obtain an injunction
against the Executive (including but not limited to, a temporary restraining
order, or a preliminary or permanent injunction), without the posting of any
bond and without proof of actual damages, to prevent

 
 
15 

--------------------------------------------------------------------------------

 

breaches or threatened breaches of this Agreement and/or to compel specific
performance of this Agreement from a court of competent jurisdiction, enjoining
any such breach.


11.           Successors.


(a)           This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution.  This Agreement
shall inure to the benefit of and be enforceable by the Executive's legal
representatives.


(b)           This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.


(c)           The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  As used in this Agreement, "Company" shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.


12.           Trust Deposit.  Upon the occurrence of a Proposed Change in
Control during the Change in Control Period, the Company shall deposit in a
rabbi trust with a third party cash in an amount sufficient to provide all of
the benefits and other payments to which the Executive would be entitled
hereunder if a Change in Control occurred on the date of the Proposed Change in
Control and the Executive's employment were terminated by the Company without
Cause immediately thereafter.  Upon such deposit, references hereunder to any
payment by the Company shall be deemed to refer to a payment from such trust;
provided, however, that nothing contained herein shall relieve the Company of
its obligations to make the payments required of them hereunder in the event any
such payment is not made from the trust.  If the Proposed Change in Control does
not occur within 24 months following such deposit, the Company may recover any
funds deposited.  Any amounts deposited in the trust shall be subject to the
claims of the Company’s general creditors.


13.           Miscellaneous.


(a)  Governing Law and Venue.  If a dispute arises between the parties including
disputes that may arise out of or relates to this Agreement or the breach,
termination, or validity thereof (hereinafter “Dispute”), and if a Dispute
cannot be settled through direct discussions, the parties agree that a federal
or state court located in Fayette County, in the Commonwealth Kentucky, is an
appropriate forum and the parties hereby consent to the jurisdiction of such
courts.  AS SUCH, ANY AND ALL ACTIONS, SUITS, OR OTHER LEGAL PROCEEDINGS ARISING
FROM OR

 
16 
 

--------------------------------------------------------------------------------

 
REGARDING THIS AGREEMENT AND ANY DISPUTE BETWEEN THE PARTIES (INCLUDING ANY
ACTION BY EXECUTIVE AGAINST ANOTHER COMPANY EMPLOYEE(S) OR AGENT(S)) SHALL BE
BROUGHT EXCLUSIVELY IN A STATE OR FEDERAL COURT SITUATED WITHIN FAYETTE COUNTY
IN THE COMMONWEALTH OF KENTUCKY.  THE PARTIES WAIVE ANY OBJECTION A PARTY MAY
NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH PROCEEDING IN FAYETTE COUNTY THE
LOCATION OF THE PRINCIPAL OFFICE OF THE COMPANY; provided, however, that an
action or ancillary proceeding to enforce injunctive relief or a judgment
obtained by a party in said Fayette County court may be in any appropriate
forum.  This Agreement shall be deemed to have been entered into in the
Commonwealth of Kentucky; this Agreement is a contract performable wholly or
partly within the Commonwealth of Kentucky; and this Agreement as well as any
Dispute shall be governed by, enforced and interpreted in accordance with the
laws of the Commonwealth of Kentucky notwithstanding its conflict of law
provisions.  In any action by Company against Executive in any forum, Executive
waives personal service of any summons, complaint or other process and agrees
that the service thereof may be made personally or by registered or certified
mail directed to the Executive at his/her home address. THE PARTIES HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY SUCH ACTION, SUIT OR
OTHER LEGAL PROCEEDING.


(b)            Condition to Payments.  The Company's obligation to make any
payments hereunder shall be conditioned upon Executive’s continued compliance
with the terms of this Agreement and the Company's receipt, within 45 days
following the Executive’s Date of Termination, of an appropriately signed
"General Release and Covenant Not to Sue" in form and substance satisfactory to
the Company.  Payments made under this Agreement shall immediately cease and the
Executive shall repay within 60 days of the violation all amounts previously
paid under this Agreement in the event that the Executive violates the terms of
the “General Release and Covenant Not to Sue” or the Executive violates any of
the covenants contained in Section 10 of this Agreement prior to the Date of
Termination or thereafter.


(c)           Internal Revenue Code Section 409A.  The time or schedule of any
payment or amount scheduled to be paid pursuant to the terms of this Agreement
that is subject to Code Section 409A may not be accelerated except as otherwise
permitted under Code Section 409A and the guidance and Treasury Department
regulations issued thereunder.  The parties intend that this Agreement be
interpreted and construed in compliance with Section 409A of the Code and
Treasury Department regulations and other interpretive guidance issued
thereunder to the extent applicable.  Notwithstanding the foregoing, the Company
shall not be required to assume any increased economic burden in connection
therewith.
 
(d)           Notices.  Any notice or other communication required or permitted
to be delivered under this Agreement shall be (i) in writing, (ii) delivered
personally, by courier service or by certified or registered mail, first-class
postage prepaid and return receipt requested, (iii) deemed to have been received
on the date of delivery or on the

 
 
17 

--------------------------------------------------------------------------------

 

third business day after the mailing thereof, and (iv) addressed as follows (or
to such other address as the party entitled to notice shall hereafter designate
in accordance with the terms hereof):


If to the Executive:


to the Executive at the last known address
retained in the Company’s records


If to the Company:


Lexmark International, Inc.
One Lexmark Centre Drive
740 West New Circle Road
Lexington, KY  40550
Attn:  General Counsel


(e)           Amendment.  This Agreement may not be amended or modified, except
as provided in Section 9(e), otherwise than by a written agreement executed by
the parties hereto or their respective successors and legal
representatives.  Notwithstanding the foregoing, any modification, waiver or
amendment required by law may be made, or be deemed to be made, by a duly
authorized officer of the Company without the express approval of the Board and
without the Executive’s consent.


(f)           Headings.  The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect.


(g)           Taxes.  The Company may withhold from any amounts payable under
this Agreement such Federal, state, local and foreign taxes as shall be required
to be withheld pursuant to any applicable law, regulation or ruling.


(h)           Waiver.  The Executive's or the Company's failure to insist upon
strict compliance with any provision hereof or any other provision of this
Agreement or the failure to assert any right the Executive or the Company may
have hereunder, including, without limitation, the right of the Executive to
terminate employment for Good Reason pursuant to Section 4(c) of this Agreement,
shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement.


(i)           Employment "At Will"; Entire Agreement.  The Executive and the
Company acknowledge that, except as may otherwise be provided in the Employment
Agreement or under any other written agreement between the Executive or the
Company, the employment of the Executive by the Company is "at will" and
the Executive's employment may be terminated by either the Executive or the
Company at any time.  Except as otherwise expressly provided herein, this
Agreement, the Employment Agreement and the Indemnification Agreement by and
among the Company and the Executive (the “Indemnification Agreement”) constitute
the entire

 
 
18 

--------------------------------------------------------------------------------

 

agreement among the parties hereto with respect to the subject matter hereof,
and all promises, representations, understandings, arrangements and prior
agreements relating to such subject matter (including those made to or with the
Executive by any other person or entity) are merged herein, in the Employment
Agreement and in the Indemnification Agreement and superseded hereby and
thereby.  To the extent that the amount and timing of payments required to be
made under this Agreement are inconsistent with or different from the amount and
timing of payments required to be made pursuant to the Employment Agreement
and/or the Indemnification Agreement, the Executive shall be entitled to the
most favorable benefits provided to the Executive under the provisions of any
such agreements.  In the avoidance of any doubt, this Agreement does not alter,
modify or otherwise amend or supersede any agreement or understandings between
the Company and Executive as to the Lexmark Agreement Regarding Confidential
Information and Intellectual Property, any stock option plan/agreements, sales
commission plans/agreements, bonus plans/agreements, incentive compensation
plans/agreements or restricted stock unit plans/agreements that may be offered
to Executive by the Company, from time to time.


(j)           Reformation; Severability.  If any provision of this Agreement is
held by a court to be unreasonable in scope or duration or otherwise, the court
shall, to the extent permitted by law, reform such provision so that it is
enforceable, and enforce the applicable provision as so reformed.  Reformation
of any provision of this Agreement pursuant to this subsection shall not affect
any other provision of this Agreement or render this Agreement unenforceable or
void.


(k)           Payments Unconditional.  Except as provided in Section 13(b) or
otherwise in this Agreement, in no event shall an asserted violation of the
provisions of this Agreement or any other obligation, covenant or agreement
constitute a basis for deferring or withholding any amounts otherwise payable to
the Executive under this Agreement, the Employment Agreement or the
Indemnification Agreement.


(l)             Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.


(m)             Pronouns.  Use of the masculine pronoun shall be deemed to
include usage of the feminine pronoun where appropriate.
 
               (n)             Termination of Existing Agreement.  Upon the
execution of this Agreement by a representative of the Company and the
Executive, the Change in Control Agreement entered into by the parties on
[DATE], is hereby terminated, and each party to this Agreement hereby
relinquishes all rights and benefits and terminates all duties and obligations
pursuant to such agreement.
 
(o)             Executive Acknowledgement.  Executive represents and confirms
that Executive has been, and is hereby, advised by the Company to consult (at
Executive’s expense) with an attorney and otherwise seek financial and legal
advice

 
 
19 

--------------------------------------------------------------------------------

 



prior to executing this Agreement, has thoroughly discussed all aspects of this
Agreement with such advisors as Executive has determined appropriate, has
carefully read and fully understands all of the provisions of this Agreement, is
not relying on any statements made by any representative, attorney, employee,
officer or member of the Board of Directors of the Company, is voluntarily
entering into this Agreement, and has had a reasonable period of time to
consider this Agreement.


{Signature Page Follows}

 
 
20 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive's hand, and,
pursuant to the authorization from its Board of Directors, the Company has
caused this Agreement to be executed in its name on its behalf, all as of the
day and year first above written.




LEXMARK INTERNATIONAL, INC.






By:  __________________________________






EXECUTIVE: [NAME]




___________________________________
 
21